Case 1:21-mj-00123-RMM Document 7 Filed 01/27/21 Page 1of1

\

AO 442 (Rev. 11/11) Arrest Warrg

nt

UNITED STATES DISTRICT COURT

for the

District of Columbia

 

 

United States of America
N )
Patricia Todi ) Case: 1:21-mj-00123
SAUTE EL OCISCO ) Assigned to: Judge Robin M. Meriweather
) Assign Date: 1/19/2021
) Description: COMPLAINT W/ ARREST WARRANT
)
Defendant
ARREST WARRANT

To: Any authorized lav

YOU ARE COM)

(name of person to be arrested)

who is accused of an offen

1 Indictment Oo Su
© Probation Violation Pet

This offense is briefly desc

40 USC 5104(e)(2) Viole

Date:

City and state:

—__ 01/19/2021 4

Washington D.C,

enforcement officer

M.ANDED to arrest and bring before a United States magistrate judge without unnecessary delay

Patricia Todisco
e or violation based on the following document filed with the court:

 

WM Complaint
O Order of the Court

OC} Superseding Information
O Violation Notice

perseding Indictment O Information

tion O Supervised Release Violation Petition

ibed as follows:

18 USC 1752(a) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

ht Entry and Disorderly Conduct on Capitol Grounds

2021.01.19
16:59:11 -05'00'

Issuing officer's signature

 

 

Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was rdc
at (city and state) 4 4 fen

mh

Date: | -~2Q Ah

aaa

ceived on fey

ZI cl

. | [ if / Y, and the person was arrested on (date)

Bacc 3. AW

Arresting officer's signature

Bric fp Sen ley Speci | A) seat

Printed namé andititle '

 

 

 

Scanned with CamSc
